Citation Nr: 1611797	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-36 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tear of the medial meniscus of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2015, the Board remanded the Veteran's claim for a Board hearing, pursuant to the Veteran's request on his August 2010 VA Form 9.  While the Veteran requested a hearing, he subsequently withdrew this request in October 2011.  A hearing was not scheduled in compliance with the remand directive, but this is harmless error inasmuch as the Veteran has made clear that he does not want a hearing before the Board.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law not necessary, when that would unnecessarily impose additional burdens on VA with no benefit flowing to the veteran).

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


REMAND

The Veteran claims that his left knee disability has increased during the course of his claim.  A March 2, 2012 VA treatment record notes complaints of knee pain worsening, with current treatment of injections and physical therapy.  He reportedly had surgery on the knee on March 21, 2012.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Outstanding records should be obtained; the most recent VA records are dated May 7, 2013.

Accordingly, the case is REMANDED for the following action:

1.  The RO should, with the Veteran's assistance, identify all sources of treatment for the Veteran's left knee and request any outstanding records, to include VA records for the period after May 7, 2013.

2.  Following completion of the above-requested actions, schedule a VA examination to evaluate the current severity of the Veteran's left knee.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination.  

The ranges of left knee flexion and extension shall be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of left knee motion (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report if there is any ankylosis of the left knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is any subluxation or instability of the left knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner must provide reasons for each opinion given.

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


